246 F.2d 269
UNITED STATES of Americav.Donald WASHINGTON, Appellant.
No. 12175.
United States Court of Appeals Third Circuit.
Argued June 6, 1957.
Decided July 1, 1957.

Joseph A. Rossi, Pittsburgh, Pa., for appellant.
Donald C. Bush, Asst. U. S. Atty., Pittsburgh, Pa. (D. Malcolm Anderson, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The defendant-appellant, Washington, seeks reversal of the judgments of conviction on the two counts of the indictment on the narrow ground that the packages of heroin, which he was found guilty of selling in violation of Section 4704(a), Title 26 U.S.C., were insufficiently and inadequately identified at his trial. An examination of the record convinces us that the exact contrary was the case and that the appeal is frivolous. Accordingly the judgments will be affirmed.